DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, R1-1712517 to Intel (hereinafter “Intel”)) does not disclose, with respect to claim 1, processing, by a first node, minimum timing information received from at least one second node to determine an earliest time the at least one second node is available to receive a communication from the first node; and sending, by the first node, first time domain resource configuration information to the at least one second node at a time ranging from the determined earliest time to a time after the determined earliest time as claimed.  Rather, Intel teaches the first time domain resource configuration information is used by the at least one second node to determine second time domain resource configuration information sent by the at least one second node to at least one third node, the first time domain resource configuration information indicates first time domain resources of a link between the first node and the at least one second node, and the second time domain resource configuration information indicates second time domain resources of a link between the at least one second node and the at least one third node ("It is feasible to detect SL TX/RX and UL TX conflicts, however their resolution is not straightforward unless eNB informs eRelay UE about UL transmission timeline", "Therefore, SL TX/RX and UL TX conflicts at eRelay UE can be resolved by sidelink resource configuration and proper eNB implementation (resource configuration and scheduling)” and "In order to facilitate conflict free operation at the eRelay UE, it is beneficial to have possibility to configure and indicate resource pool(s) or set of resources that can be used by eRelay UE for sidelink transmission. In case if SPS mechanism is supported for Uu and PC5 links, eRelay UE can figure out sidelink resources that can have potential conflict and avoid using those resources.” in section 2.2.2).  The same reasoning applies to claims 12 and 19 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414